Title: From George Washington to William Lord Stirling Alexander, 25 December 1782
From: Washington, George
To: Alexander, William Lord Stirling


                        
                            My Lord,
                            Head Qrs Decemberr 25th 1782
                        
                        I have recd your favor of the 18th—and take the liberty to trouble you with a Line for Col. Olney, it is not
                            of importance it should be forwarded before some casual opportunity presents. I am with very great esteem Your Lordships
                            &c.

                    